DYAX CORP. 55 Network Drive Burlington, MA01803 July 2, 2013 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Mail Stop 4720 Washington, D.C.20549 Attention:Jim B. Rosenberg, Senior Assistant Chief Accountant Re: Dyax Corp. Form 10-K for the fiscal year ended December 31, 2012 Filed March 4, 2013 File No.000-24537 Dear Mr. Rosenberg: On behalf of Dyax Corp., we acknowledge the comments provided to Dyax from the staff of the Securities and Exchange Commission (the “Staff”) in a letter dated June 28, 2013.Pursuant to discussions with the Staff, we request an extension of 10 business days to respond to the letter and intend to provide our response via EDGAR on or before July 29, 2013. Please contact me at (617)250-5733 if you have any questions or require any additional information. Very truly yours, /s/George Migausky George Migausky Executive Vice President and Chief Financial Officer
